Citation Nr: 0828145	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral foot disabilities. 

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral foot disabilities. 

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral foot disabilities. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected bilateral foot disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to April 1991.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

The issues of entitlement to service connection for a 
bilateral hip, a low back, and acquired psychiatric 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no current diagnosis of a bilateral knee disability 
and no evidence tending to relate a bilateral knee disability 
to service or to the service-connected bilateral foot 
disabilities.   




CONCLUSION OF LAW

Service connection for a bilateral knee disability, to 
include as secondary to service-connected bilateral foot 
disabilities is not warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO's October 2003 letter describing the evidence needed 
to support the veteran's service connection claim was timely 
mailed well before the January 2004 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  Although the veteran 
was not specifically advised of all the necessary elements to 
establish a claim of secondary service connection, he was not 
prejudiced by a lack of such notice, as the October 2003 
letter did advise him that the evidence must show evidence of 
a current disability.  Since the veteran was notified of the 
need to submit evidence of a current disability, and the 
medical record showed that he did not have a current 
disability, any failure to notify him the other requirements 
for secondary service connection was harmless because the 
veteran could not prevail on that claim.  

In a March 2006 letter, the veteran has been provided with 
notice of the type of evidence necessary to establish a 
disability rating as well as the type of evidence necessary 
to establish an effective date for the disability on appeal.  
See Dingess v. Nicholson, supra.  Regardless, the question of 
the proper disability rating or effective date is rendered 
moot as service connection is not warranted.

VA has obtained the veteran's service treatment records 
(STR's) and post-service VA medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony at a hearing before the Board.  
The Board notes that the veteran indicated that he sought 
treatment for his knees at Landstuhl Regional Medical Center 
in Germany (from 1994 to 2000) and that the treatment records 
had not been associated with the claims file.  However, 
further attempts to obtain such treatment records would be 
futile as the veteran indicated both at his hearing and in an 
October 2004 statement that he attempted to obtain the 
records and was informed that such records could not be 
found.  

Although the veteran has not been provided with a medical 
examination, the Board specifically declines to undertake 
further development to provide a medical examination to 
obtain a medical opinion with respect to this claim because 
there is no evidence of treatment for the bilateral knees 
either in available STR's or currently.  Here, there is no 
indication that the claimed disability is present, including 
as related to service or to a service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility. See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A (a)(2).  All 
known and available records relevant to the issue adjudicated 
on appeal have been obtained and associated with the 
veteran's claims file.  VA does not have the resources, and 
is under no duty to perform a fishing expedition for putative 
evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.  Service 
connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The service treatment records, including an April 1991 
separation examination, are without reference to complaints 
or findings indicative of any bilateral knee disability 
examination in June 1969.  

The post service medical evidence does not reflect a 
diagnosis of any knee disability.  The veteran's complaints 
have focused primarily on a number of other disabilities, 
including other service-connected disorders.  He did not 
report any separate complaints related to his knees.  There 
is no competent evidence of a diagnosis related to a knee 
disability.  

While the veteran is competent to report symptoms, he is not 
competent to diagnose a specific disability.  As noted, 
treatment records are negative for any findings or diagnoses 
of a bilateral knee disability.  Service connection may only 
be granted for a current disability; when a claimed condition 
is not shown, there may be no grant of service connection. 
See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability, there can no valid claim." 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim must be denied. 

In the alternative, during his May 2008 Travel Board hearing, 
the veteran contends he has a bilateral knee disability 
secondary to his service-connected bilateral foot 
disabilities; however, the medical evidence of record does 
not support this contention.  Again, the threshold question 
that must be addressed here (as with any claim of service 
connection, direct or secondary) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of competent evidence that the 
veteran has a bilateral knee disability, service connection 
for such disability must be denied.  See Brammer, supra.  

There is a preponderance of evidence against the veteran's 
claim.  


ORDER

Service connection for a bilateral knee disability, to 
include as secondary to service-connected bilateral foot 
disabilities, is denied. 





REMAND

During his May 2008 Travel Board hearing, the veteran 
indicated that he was treated for back strains during service 
and continued to have complaints of back pain post service.  
STR's showed that he was, in fact, treated for low back 
strains and on his April 1991 separation examination, he 
reported a history of recurrent back pain.  Post service 
medical records also included complaints of chronic low back 
pain and showed that he currently had degenerative joint 
disease in the lumbar spine.  

In the alternative, the veteran indicated that his low back, 
bilateral hip, and psychiatric disabilities were related to 
his service-connected bilateral foot disabilities.  A 
December 2006 record from Long Beach VA Medical Center (VAMC) 
noted that his low back pain was likely due to his hip 
pathology with (service-connected) bilateral pes planus.  It 
was further noted that the veteran wore foot orthotics and 
that when he did not wear the braces, pain in his hips/leg 
would get worse.  Also, a December 2005 statement from a 
staff psychiatrist from Long Beach VAMC noted that the 
veteran felt that his depression was directly related to his 
service-connected foot disabilities that resulted in pain on 
a daily basis.  

The record shows that no attempt has been made to schedule 
the veteran for pertinent examinations.  At the May 2008 
Travel Board hearing, he implicitly indicates that he would 
be willing to report for VA examinations regarding his 
bilateral hip, low back and psychiatric disabilities.  VA's 
duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002).  38 C.F.R. § 4.1 (2007) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
examinations is shown for the proper assessment of the 
veteran's claim of entitlement to service connection for 
bilateral hip, low back, and psychiatric disabilities.  38 
U.S.C.A. § 5103A (West 2002).

Furthermore, the RO/AMC should take the opportunity to ensure 
that all duties to notify and assist are fulfilled.  
Specifically, the veteran should be provided notice of what 
is necessary to establish a claim of secondary service 
connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice of 
what is necessary to establish a secondary 
service connection claim and notice 
required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159.  The veteran and his 
representative should be afforded the 
opportunity to respond. 

2.  Schedule the veteran for appropriate 
VA examinations to determine the etiology 
and date of onset of the bilateral hip, 
low back, and psychiatric disabilities.  
The veteran's VA claims folder must be 
made available to the examiners for review 
in connection with the examinations.

The examiners should report all current 
bilateral hip, low back, and psychiatric 
diagnoses.  The examiners should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the bilateral hip, low back and 
psychiatric disabilities were first 
manifested during the veteran's period of 
service or are medically related to 
disease or injury in service.

If the pertinent examiner does not find a 
relationship as described above, then such 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
that the veteran's current bilateral hip, 
low back, and psychiatric disabilities are 
caused by or the result of service-
connected disability (ies), to include as 
secondary to the bilateral foot 
disabilities.

If again no relationship is found above, 
the examiners should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
that the veteran's current bilateral hip, 
low back, and psychiatric disabilities 
were aggravated by service-connected 
disability (ies), including bilateral foot 
disabilities.  If the examiners find that 
the bilateral hip, low back, and 
psychiatric disabilities were aggravated 
by any service-connected disability, the 
examiners should indicate:

(a)  The baseline manifestations which 
are due to the veteran's bilateral hip, 
low back, and psychiatric disabilities, 
as applicable; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's 
service-connected disorder based on 
medical considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of bilateral hip, low 
back, and psychiatric disabilities, as 
applicable, are proximately due to the 
veteran's service-connected disorder.  

The examiners should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the underlying 
pathology of the condition, as opposed to 
a temporary exacerbation or intermittent 
flare-up of the associated symptoms.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)). 

The examiners should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  

3.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claims.  If any claim remains denied, 
an appropriate supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


